Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Specification Page 10 line 9: flow passages that can communicate with each other can be formed in the piston 5 and the chamber wall of the piston chamber 8.
Species 2: Specification Page 10 line 17: alternatively, the liquid inlet passage 11 is formed by a tube arranged in the pressure medium chamber 10.
Species 3: Specification Page 10 line 20: alternatively, a hose or bellow may be used, for example, one end of the hose or bellow is connected to a side wall or end wall of the pressure medium chamber 10, and the other end of the hose or bellow is connected to an interface on the piston 5 in communication with the liquid guide piercing tube 4.

Applicant is also required to elect one of the following species:
Species A: Specification Page 11 line 6: the orifice 12 may be used as a liquid inlet of the liquid inlet passage 11. For example, in the structure shown in Figs. 1 and 4, the rod body 14 doesn't penetrate through the orifice 12.
Species B: Specification Page 11 line 8: alternatively, the orifice may be used as a passage, the rod body 14 extends from the pressure medium chamber 10 through the orifice 12 to the outside of the pressure medium 10 chamber

Applicant is also required to elect one of the following species:
Species I: Specification Page 11 line 13: closed end 7 may be formed integrally with the seat body 3
Species II: Specification Page 11 line 13: alternatively, the closed end 7 may be detachably assembled to the seat body 3

Applicant is also required to elect one of the following species:
Species a: Specification Page 11 line 18: the piston 5 may be a piston body without a rod body simply, as long as the piston body can slide stably and 20 reliably in the pressure medium chamber 10 to adjust the position.
Species b: alternatively, the piston 5 may comprise a piston body 13 and a rod body 14 that serves as the above-mentioned tube.

Applicant is also required to elect one of the following species:
Species i: Specification Page 12 line 6: after the beverage preparation is completed, the piston 5 should move from the locked position to the open position,
Species ii: Specification Page 12 line 10: alternatively, an elastic reset member 16 may be connected to the piston 5 to drive the piston 5 to reset.

Applicant is also required to elect one of the following species:
Species 1A: Specification Page 15 line 23: the needle disk 25 may be fixedly connected to the material cup 2, while the support plate 26 may be slidably connected to the material cup 2
Species 1B: Specification Page 15 line 25: alternatively, the support plate 26 is connected with the needle disk 25, and can slide up and down with respect to the needle disk 25.

Applicant is also required to elect one of the following species:
Species 1X: Specification Page 16 line 1: a limiting structure may be formed between the support plate 26 and the material cup 2
Species 1Y: Specification Page 16 line 6: alternatively, a guide hole 31 is formed in the needle disk 25, a guide arm 32 is formed on the support plate 26, and a limiting hook 33 is formed on the front end of the guide arm 32, where the guide arm 32 is fitted in the guide hole 31, and, in the initial position, the limiting hook 33 abuts against the bottom surface of the needle disk 25.

Applicant is also required to elect one of the following species:
Species 1a: Specification Page 16 line 14: after the brewing is finished, the return of the support plate 26 may be implemented in a variety of forms.
Species 1b: Page 16 line 16:  alternatively, an elastic member is arranged between the support plate 26 and the needle disk 25, where, in the locking position, the elastic member is in an energy storage state.
Applicant is also required to elect one of the following species:
Species 1x: Specification Page 18 line 15: the liquid supply system comprises a separate tube line communicating with the liquid inlet passage 11 and a separate tube line connected with the opening 9, and uses separate and different water pumps to supply water
Species 1y: Specification Page 18 line 19: alternatively, the liquid supply system may employ a same water pump, and can automatically supply liquid to the pressure medium chamber 10 first, and then automatically supply hot water needed for preparing beverage to the liquid inlet passage 11 after the water supply to the pressure medium chamber 10 reaches a certain degree.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 are generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise difference non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1 .143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground of the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
A telephone call was made to attorney Qionghua Weng (#80,657) on July 01, 2020 at 1:30 pm for an election request, but did not result in an election.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kuangyue Chen/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761